               Case: 20-10830    Document: 00515538738         Page: 1   Date Filed: 08/24/2020
ORIGINAL
            Case 4:19-cv-00696-O Document 40 Filed 08/25/20         Page 1 of 3 PageID 361

                                                        By TamaraEllis at 9:24 am, Aug 25, 2020

                                United States Court of Appeals
                                            FIFTH CIRCUIT
                                         OFFICE OF THE CLERK
           LYLE W. CAYCE                                                        TEL. 504-310-7700
           CLERK                                                             600 S. MAESTRI PLACE,
                                                                                     Suite 115
                                                                            NEW ORLEANS, LA 70130

                                        August 24, 2020


       Mr. John J. Coyle
       123 S. Broad Street
       Suite 2250
       Philadelphia, PA 19102

                 No. 20-10830      Terrence Harmon, et al v.
                                   City of Arlington, Texas, et al
                                   USDC No. 4:19-CV-696


       Dear Mr. Coyle,
       We have docketed the appeal as shown above, and ask you to use the
       case number above in future inquiries.
       Filings in this court are governed strictly by the Federal Rules
       of Appellate Procedure. We cannot accept motions submitted under
       the Federal Rules of Civil Procedure. We can address only those
       documents the court directs you to file, or proper motions filed
       in support of the appeal. See Fed. R. App. P. and 5TH Cir. R. 27 for
       guidance.   We will not acknowledge or act upon documents not
       authorized by these rules.
       All counsel who desire to appear in this case must electronically
       file a "Form for Appearance of Counsel" naming all parties
       represented within 14 days from this date, see Fed. R. App. P. 12(b)
       and 5TH Cir. R. 12.     This form is available on our website
       www.ca5.uscourts.gov.   Failure to electronically file this form
       will result in removing your name from our docket. Pro se parties
       are not required to file appearance forms.
       ATTENTION ATTORNEYS: Attorneys are required to be a member of the
       Fifth Circuit Bar and to register for Electronic Case Filing. The
       "Application and Oath for Admission" form can be printed or
       downloaded from the Fifth Circuit's website, www.ca5.uscourts.gov.
       Information   on   Electronic   Case   Filing   is  available   at
       www.ca5.uscourts.gov/cmecf/.
       ATTENTION ATTORNEYS: Direct access to the electronic record on
       appeal (EROA) for pending appeals will be enabled by the U S
       District Court on a per case basis. Counsel can expect to receive
       notice once access to the EROA is available.      Counsel must be
       approved for electronic filing and must be listed in the case as
       attorney of record before access will be authorized. Instructions
      Case: 20-10830   Document: 00515538738    Page: 2   Date Filed: 08/24/2020

  Case 4:19-cv-00696-O Document 40 Filed 08/25/20    Page 2 of 3 PageID 362


for accessing and downloading the EROA can be found on our website
at                      http://www.ca5.uscourts.gov/docs/default-
source/forms/instructions-for-electronic-record-download-
feature-of-cm. Additionally, a link to the instructions will be
included in the notice you receive from the district court.
Sealed documents, except for the presentence investigation report
in criminal appeals, will not be included in the EROA. Access to
sealed documents will continue to be provided by the district court
only upon the filing and granting of a motion to view same in this
court.
We recommend that you visit the Fifth Circuit's website,
www.ca5.uscourts.gov and review material that will assist you
during the appeal process. We especially call to your attention
the Practitioner's Guide and the 5th Circuit Appeal Flow Chart,
located in the Forms, Fees, and Guides tab.
ATTENTION: If you are filing Pro Se (without a lawyer) you can
request to receive correspondence from the court and other parties
by email and can also request to file pleadings through the court’s
electronic filing systems. Details explaining how you can request
this   are   available    on   the   Fifth   Circuit   website   at
http://www.ca5.uscourts.gov/docs/default-source/forms/pro-se-
filer-instructions. This is not available for any pro se serving
in confinement.
Sealing Documents on Appeal: Our court has a strong presumption
of public access to our court's records, and the court scrutinizes
any request by a party to seal pleadings, record excerpts, or other
documents on our court docket.     Counsel moving to seal matters
must explain in particularity the necessity for sealing in our
court. Counsel do not satisfy this burden by simply stating that
the originating court sealed the matter, as the circumstances that
justified sealing in the originating court may have changed or may
not apply in an appellate proceeding.     It is the obligation of
counsel to justify a request to file under seal, just as it is
their obligation to notify the court whenever sealing is no longer
necessary.    An unopposed motion to seal does not obviate a
counsel's obligation to justify the motion to seal.

                                   Sincerely,
                                   LYLE W. CAYCE, Clerk

                                   By: _________________________
                                   Rebecca L. Leto, Deputy Clerk
                                   504-310-7703

cc:    Mr. Robert Harris Fugate
       Mr. James Thomas Jeffrey Jr.
       Ms. Karen S. Mitchell
      Case: 20-10830   Document: 00515538738    Page: 3   Date Filed: 08/24/2020

     Case 4:19-cv-00696-O Document 40 Filed 08/25/20   Page 3 of 3 PageID 363


Provided below is the court's official caption. Please review the
parties listed and advise the court immediately of any
discrepancies. If you are required to file an appearance form, a
complete list of the parties should be listed on the form exactly
as they are listed on the caption.

                                   _________

                              Case No. 20-10830
                                   _________

Terrence Harmon; Sherley Woods, as Administratrix for the Estate
of OShea Terry,
                         Plaintiffs - Appellants
v.
City of Arlington, Texas; Bau Tran,
                         Defendants - Appellees
